1933 Act Registration No. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [] PRE-EFFECTIVE AMENDMENT NO. [] POST-EFFECTIVE AMENDMENT NO. CALVERT VARIABLE SERIES, INC. (Exact Name of Registrant as Specified in Charter) (Calvert VP SRI Balanced Portfolio) Address of Principal Executive Offices 4550 Montgomery Avenue, Suite 1000N Bethesda, MD 20814 Registrant's Telephone Number 800-368-2745 Name and Address of Agent for Service: William M. Tartikoff, Esq. Calvert Group, Ltd. 4550 Montgomery Ave. Suite 1000N Bethesda, MD 20814 Approximate date of proposed public offering: As soon as practicable after the effective date of this Registration Statement. It is proposed that this filing will become effective on January 28, 2011 pursuant to Rule 488. No filing fee is due for Registrant because of reliance on Section 24(f) of the Investment Company Act of 1940. IMPORTANT INFORMATION REGARDING YOUR INVESTMENT CALVERT VARIABLE SERIES, INC. 4550 Montgomery Avenue, Suite 1000N Bethesda, Maryland 20814 800-368-2745 ON BEHALF OF THE CALVERT VP MID CAP VALUE PORTFOLIO CALVERT VARIABLE PRODUCTS, INC. 4550 Montgomery Avenue, Suite 1000N Bethesda, Maryland 20814 800-368-2745 ON BEHALF OF THE CALVERT VP BALANCED INDEX PORTFOLIO February 11, 2011 Dear Policy Owner: I am writing to inform you of the upcoming joint special meeting of shareholders (the Meeting) of the Calvert VP Mid Cap Value Portfolio, a series of Calvert Variable Series, Inc. (CVS), and Calvert VP Balanced Index Portfolio, a series of Calvert Variable Products, Inc. (CVP), to be held on April 15, 2011 at 9:00 a.m., Eastern Time, in the Tenth Floor Conference Room of Calvert Group, Ltd., Air Rights North Tower, 4550Montgomery Avenue, Suite 1000N, Bethesda, Maryland 20814. As an owner of a variable annuity or variable life insurance policy issued by an insurance company, you have the right to instruct your insurance company how to vote the shares of each Merging Portfolio (as defined below) it holds under your policy with respect to the proposals described below. As shown in the chart below, the CVS Board of Directors recommends that the CalvertVP Mid Cap Value Portfolio be combined with the Calvert VP S&P MidCap 400 Index Portfolio and the CVP Board of Directors recommends that the Calvert VP Balanced Index Portfolio be combined with the Calvert VP SRI Balanced Portfolio, in each case, in a tax-free reorganization (each a Reorganization). The CVS Board of Directors and the CVP Board of Directors are referred to together in this letter as the Boards. Merging Portfolio Acquiring Portfolio Calvert VP Mid Cap Value Portfolio Calvert VP S&P MidCap 400 Index Portfolio Calvert VP Balanced Index Portfolio Calvert VP SRI Balanced Portfolio Calvert VP S&P MidCap 400 Index Portfolio is a series of CVP and Calvert VP SRI Balanced Portfolio is a series of CVS. You are being asked to vote on a proposal to exchange the assets of your Merging Portfolio for shares of equal value of the respective Acquiring Portfolio. If the Agreement and Plan of Reorganization applicable to your Merging Portfolio is approved by policy owners, and your policy remains invested in that Merging Portfolio through the closing of the Reorganization, your policy will be invested in shares of the related Acquiring Portfolio. Details of the Reorganization applicable to your Merging Portfolio, the voting process and the Meeting are set forth in the enclosed Prospectus/Proxy Statement. The Prospectus/Proxy Statement also compares the strategies, expenses and performance of each Merging Portfolio with those of the respective Acquiring Portfolio. The Boards and I believe the Reorganizations offer you the opportunity to pursue your investment goals in a larger fund with a comparable or stronger performance history that may benefit from economies of scale over the long-term. After careful consideration, the Boards have unanimously approved the Reorganizations and believe the Reorganizations are in the best interests of Calvert VP Mid Cap Value Portfolio and Calvert VP Balanced Index Portfolio and you, as an owner of a policy invested in one or both of these portfolios. The Boards recommend that you vote FOR these proposals. Regardless of whether you plan to attend the Meeting in person, PLEASE VOTE VIA THE INTERNET OR TELEPHONE OR COMPLETE, DATE, SIGN AND RETURN YOUR PROXY CARD IN THE ENCLOSED POSTAGE-PAID ENVELOPE so that you will be represented at the Meeting. Your internet or telephone vote or your properly executed proxy card must be received by 9:00 a.m., Eastern Time, on April 15, 2011. If you vote by internet or telephone or return a proxy card you may still attend the Meeting in person and you may change your vote by submitting a revised proxy card. However, attendance in person at the Meeting by itself will not automatically revoke your vote. I appreciate the time you will take to review these important matters. If we may be of any assistance, please call us at 800-368-2745. Our hearing-impaired shareholders may call 800-541-1524 for a TDD connection. Sincerely, Barbara J. Krumsiek Chairperson YOUR VOTE IS IMPORTANT NO MATTER HOW MANY SHARES OF CALVERT VP MID CAP VALUE PORTFOLIO OR CALVERT VP BALANCED INDEX PORTFOLIO ARE ATTRIBUTABLE TO YOUR POLICY. IN ORDER TO AVOID THE UNNECESSARY EXPENSE OF FURTHER SOLICITATION, PLEASE VOTE PROMPTLY. CALVERT VARIABLE SERIES, INC. 4550 Montgomery Avenue, Suite 1000N Bethesda, Maryland 20814 800-368-2745 ON BEHALF OF THE CALVERT VP MID CAP VALUE PORTFOLIO CALVERT VARIABLE PRODUCTS, INC. 4550 Montgomery Avenue, Suite 1000N Bethesda, Maryland 20814 800-368-2745 ON BEHALF OF THE CALVERT VP BALANCED INDEX PORTFOLIO NOTICE OF JOINT SPECIAL MEETING OF SHAREHOLDERS To be held on April 15, 2011 To the Policy Owners: NOTICE IS HEREBY GIVEN that a Joint Special Meeting of Shareholders of the Calvert VP Mid Cap Value Portfolio, a series of Calvert Variable Series, Inc. (“CVS”), and Calvert VP
